Exhibit 10.24

FOOT LOCKER 2002 DIRECTORS STOCK PLAN

ARTICLE I

ESTABLISHMENT OF THE PLAN

     1.1 Establishment of the Plan. Foot Locker, Inc. (the "Company") hereby
establishes a compensation plan for Nonemployee Directors of the Company to be
known as the Foot Locker 2002 Directors Stock (the "Plan"), as set forth in this
document. The Plan provides for (i) the issuance of Shares to Nonemployee
Directors in payment of part or all of their annual retainer fee, (ii) the grant
of stock options to Nonemployee Directors and (iii) the voluntary deferral of
the payment of the Nonemployee Director's Annual Retainer, subject to the terms
and conditions set forth herein.

     1.2 Replacement Plan. The Plan is intended to replace the Foot Locker
Directors Stock Plan and the Foot Locker Directors Stock Option Plan in effect
prior to the Effective Date (the "Prior Plans"). The Prior Plans will continue
to apply only with respect to stock issuances and stock options granted prior to
the Effective Date under such plans. Upon approval of the Plan by shareholders,
no further stock issuances, grants or awards shall be made to Nonemployee
Directors under the Prior Plans.

     1.3 Shareholder Approval Requirement. The Plan (and any grants of Options
made prior to shareholder approval) shall be subject to the requisite approval
of the shareholders of the Company at the 2002 annual meeting of shareholders.
In the absence of such shareholder approval, any such Options granted prior to
such approval shall be null and void.

     1.4 Term of Plan. The Plan shall take effect as of January 1, 2002 and
shall remain in effect until January 1, 2012, unless sooner terminated by the
Board.

ARTICLE II

PURPOSE

     2.1 Purpose. The Plan is intended to increase the proprietary interest of
Nonemployee Directors of the Company, to promote the achievement of long-term
objectives of the Company by closely aligning the interests of Nonemployee
Directors with the interests of the Company’s shareholders, and to retain and
attract Nonemployee Directors of outstanding competence.

103

--------------------------------------------------------------------------------

ARTICLE III

DEFINITIONS

     3.1 Definitions. The following terms, as used herein, shall have the
following meanings:

          (1) "Account" means the total of the Interest Account and the Deferred
Stock Unit Account to which a Participant's deferred Annual Retainer shall be
credited. A separate Account shall be established with respect to the deferred
Annual Retainer for each Plan Year.

          (2) "Administrator" shall mean the Board or a duly authorized
committee thereof or any employee or other person designated under Article V of
the Plan to assist in the administration of the Plan.

          (3) "Annual Retainer" shall mean the annual retainer payable for
services on the Board as a Nonemployee Director, including the annual retainer
payable to a Nonemployee Director for service as a committee chair. Annual
Retainer shall not include expense reimbursements, amounts realized upon the
exercise of Options, or any other amount paid to a Nonemployee Director.

          (4) "Beneficiary" shall mean the individual designated by the
Participant, on a form acceptable to the Administrator, to receive benefits
payable under this Plan in the event of the Participant's death. If no
Beneficiary designation is in effect at the time of a Participant's death, or if
no designated Beneficiary survives the Participant, or if such designation
conflicts with law, the payment of the amount, if any, payable under the Plan
upon his or her death shall be made to the Participant's estate. Upon the
acceptance by the Administrator of a new Beneficiary designation, all
Beneficiary designations previously filed shall be canceled. The Administrator
shall be entitled to rely on the last Beneficiary designation filed by the
Participant and accepted by the Administrator prior to the Participant's death.
Notwithstanding the foregoing, no Beneficiary designation, or change or
revocation thereof, shall be effective unless received by the Administrator
prior to the Participant's death.

          (5) "Board" shall mean the Board of Directors of the Company.

          (6) "Change in Control" shall mean the occurrence of an event
described in Section 7.5 hereof.

          (7) "Code" shall mean the Internal Revenue Code of 1986, as amended
from time to time.

          (8) "Company" shall mean Foot Locker, Inc., a New York corporation or
any successor corporation by merger, consolidation or transfer of assets
substantially as a whole.

104

--------------------------------------------------------------------------------

          (9) "Date of Grant" shall mean the date on which an Option is granted
to a Nonemployee Director.

          (10) "Deferral Agreement" means an agreement entered into between a
Nonemployee Director and the Company to authorize the Company to reduce the
amount of the Nonemployee Director's Annual Retainer and credit the amount of
such reduction to the Plan. A Deferral Agreement shall contain such provisions,
consistent with the provisions of the Plan, as may be established from time to
time by the Company or the Board, including without limitation:

               (a) the dollar amount of the cash component and the stock
component of the Annual Retainer to be deferred or the amount to be deferred in
whole percentages;

               (b) the amount of Deferred Annual Retainer to be credited to the
Interest Account and to the Deferred Stock Unit Account; and

               (c) any provisions which may be advisable to comply with
applicable laws, regulations, rulings, or guidelines of any government
authority.

A Deferral Agreement may, to the extent permitted by the Board and by applicable
law, be made by paper or electronic means.

          (11) "Deferral Period" shall mean, with regard to the Participant's
Deferred Annual Retainer for each Plan Year in which a Deferral Agreement is in
effect, the period commencing upon the effective date of a deferral election and
ending on date of the Participant's Termination.

          (12) "Deferred Annual Retainer" shall mean the amount of Annual
Retainer deferred by a Nonemployee Director pursuant to Article IX.

          (13) "Deferred Stock Unit Account" shall mean an account established
and maintained by the Company for each Participant who receives Stock Units
under the Plan.

          (14) "Distribution Date" shall mean the date of Termination of a
Participant, or as soon as administratively feasible following such Termination,
to commence payment of the amount credited to a Participant's Account.

          (15) "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

          (16) "Effective Date" shall mean January 1, 2002.

105

--------------------------------------------------------------------------------

          (17) "Fair Market Value" of a share of Stock shall mean, as of any
date, the average of the high and low prices of a share of Stock as reported for
such date on the Composite Tape for New York Stock Exchange-Listed Stocks by The
Wall Street Journal, or, if the Stock was not traded on the New York Stock
Exchange on such date, the Fair Market Value of a share of Stock as of such date
shall be the average of the high and low prices of a share of such Stock as
reported on said Composite Tape on the immediately preceding date on which such
trades were reported on said Composite Tape.

          (18) "Interest Account" shall mean a hypothetical investment account
bearing interest at the rate of one hundred and twenty percent (120%) of the
applicable federal long-term rate, compounded annually, and set as of the first
day of each Plan Year.

          (19) "Nonemployee Director" shall mean a member of the Board who is
not an employee of the Company or any subsidiary or affiliate of the Company.

          (20) "Option" shall mean the right, granted pursuant to this Plan, of
a Participant to purchase shares of Stock at the Fair Market Value on the Date
of Grant.

          (21) "Option Agreement" shall mean any written agreement, contract, or
other instrument or document between the Company and a Nonemployee Director
evidencing an Option.

          (22) "Participant" shall mean a Nonemployee Director of the Company
who is eligible to participate herein.

          (23) "Plan" shall mean the Foot Locker 2002 Directors Stock Plan.

          (24) "Plan Year" shall mean the calendar year.

          (25) "Rule 16b-3" shall mean Rule 16b-3 under Section 16(b) of the
Exchange Act as then in effect or any successor provisions.

          (26) "Stock" shall mean shares of the Company's common stock, par
value $0.01 per share.

          (27) "Stock Payment Date" shall mean July 1 (or if such date is not a
business day, the next succeeding business day) in any calendar year.

          (28) "Stock Unit" shall mean an accounting equivalent of one share of
Stock.

          (29) "Termination" shall mean a Participant's termination for any
reason, including retirement and death, of service as a director on the Board.

106

--------------------------------------------------------------------------------

          (30) "Transfer" or "Transferred" or "Transferable" shall mean
anticipate, alienate, attach, sell, assign, pledge, encumber, charge,
hypothecate or otherwise transfer.

          (31) "Valuation" shall mean an evaluation of the worth of a Deferred
Stock Unit based on changes in the Fair Market Value of the Stock, as determined
by the Board or the Administrator pursuant to the Plan.

          (32) "Valuation Date" shall mean the day of any Plan Year on which a
Participant's Deferral Period ends.

ARTICLE IV

SECTION 16 OF THE EXCHANGE ACT

     4.1 Section 16. All elections and transactions under the Plan by persons
subject to Section 16 of the Exchange Act involving shares of Stock are intended
to comply with all exemptive conditions under Rule 16b-3.

ARTICLE V

ADMINISTRATION

     5.1 The Board. The Plan shall be administered by the Board or a duly
authorized committee thereof. The Board may delegate to one or more of its
members or to one or more agents such administrative duties as it may deem
advisable.

     5.2 Administrative Duties.

               (a) The Board, or a duly authorized committee thereof, shall have
full authority to administer the Plan, subject to its provisions; to interpret
the Plan and to decide any questions and settle all controversies and disputes
that may arise in connection with the Plan; to establish, amend and rescind
rules for carrying out the Plan; and to make all other determinations and to
take all such steps in connection with the Plan as the Board, or a duly
authorized committee thereof, in its sole discretion, deems necessary or
desirable. If so designated by the Board, or a duly authorized committee
thereof, the Corporate Secretary and other employees of the Company shall assist
in the administration of the Plan, and shall be authorized to prescribe the form
or forms of instruments evidencing elections, Options, Deferral Agreements, and
any other instruments required under the Plan and to change such forms from time
to time.

               (b) The Board, or a duly authorized committee thereof, may employ
such legal counsel, service providers, consultants and agents, including any
committee of the Board, and any officer or employee of the Company as it may
deem desirable for the administration of the Plan and may rely upon any opinion
received from any such counsel, service provider, or consultant and any
computation received from any such service provider, consultant, or agent. The
Board, any duly authorized committee thereof, the members of the Board and
employees of the Company designated hereunder shall not be liable for any action
or determination made in good faith with respect to the Plan. To the maximum
extent permitted by applicable law and the Company's Certificate of
Incorporation and By-Laws, the Board, any duly authorized committee thereof, the
members of the Board, and employees of the Company designated hereunder shall be
indemnified and held harmless by the Company against any cost or expense
(including counsel fees) or liability (including any sum paid in settlement of a
claim with the approval of the Company) arising out of any act or omission to
act in connection with the Plan unless arising out of such person's own fraud or
bad faith. Such indemnification shall be in addition to any rights of
indemnification the person may have as a director, officer or employee or under
the Certificate of Incorporation and the By-Laws of the Company and any
indemnification agreement between the Company and such person. Expenses incurred
by the Board or the Administrator in the engagement of any such counsel, service
provider, consultant or agent shall be paid by the Company.

107

--------------------------------------------------------------------------------

               (c) All determinations by the Board, or a duly authorized
committee thereof, with respect to the administration of the Plan shall be in
the sole discretion of the Board, or a duly authorized committee thereof, based
on the Plan document and other relevant documents, and all such determinations
shall be final and binding upon all interested parties, including the
Participant, his or her executor, administrator or other personal representative
or Beneficiary, and the Company.

     5.3 Costs and Expenses. All costs and expenses involved in administering
the Plan shall be borne by the Company.

ARTICLE VI

SHARES; ADJUSTMENT UPON CERTAIN EVENTS

     6.1 Shares Reserved. Shares of Stock which may be issued under the Plan may
be either authorized and unissued shares or issued shares which have been
acquired by the Company, provided that the total amount of Stock which may be
issued under the Plan, including the number of shares of Stock with respect to
which Options may be granted and the number of Stock Units allocated under the
Plan, shall not exceed 500,000 shares, subject to adjustment as provided herein.
If any Option granted under the Plan shall be terminated for any reason without
having been exercised, the Shares subject to, but not delivered under, such
Option shall again be available for issuance under the Plan.

     6.2 Adjustments Upon Certain Events.

               (a) Capital Structure. The existence of the Plan and any of its
provisions shall not affect in any way the right or power of the Board or the
shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company's capital
structure or its business, any merger or consolidation of the Company, any issue
of bonds, debentures, preferred or prior preference stocks ahead of or affecting
the Stock, or any other corporate act or proceeding.

108

--------------------------------------------------------------------------------

               (b) Adjustments. In the event of (i) any such change in the
capital structure or business of the Company by reason of any stock dividend or
distribution, stock split or reverse stock split, recapitalization,
reorganization, merger, consolidation, split-up, combination or exchange of
shares, distribution with respect to its outstanding Stock or capital stock
other than Stock, sale or transfer of all or part of its assets or business,
reclassification of its capital stock, or any similar change affecting the
Company's capital structure or business and (ii) the Board determines an
adjustment is appropriate under the Plan, then the aggregate number and kind of
shares which thereafter may be issued under this Plan, the number and kind of
shares to be issued upon exercise of an outstanding Option granted under this
Plan and the purchase price thereof, and the number of Stock Units held in the
Deferred Stock Unit Account shall be appropriately adjusted consistent with such
change in such manner as the Board may deem equitable to prevent substantial
dilution or enlargement of the rights granted to, or available for, Participants
under the Plan or as otherwise necessary to reflect the change, and any such
adjustment determined by the Board shall be binding and conclusive on the
Company and all Participants and employees and their respective heirs,
executors, administrators, successors and assigns.

               (c) Fractional Shares. Fractional shares of Stock resulting from
any adjustment pursuant to Section 6.2(b) shall be eliminated by rounding-down
for fractions less than one-half (½) and rounding-up for fractions equal to or
greater than one-half (½). With respect to adjustments upon certain events as
provided under Section 6.2, no cash settlements shall be made with respect to
fractional shares eliminated hereunder by rounding. Notice of any adjustment
shall be given by the Board to each Participant whose Option or Deferred Stock
Unit Account has been adjusted and such adjustment (whether or not such notice
is given) shall be effective and binding for all purposes of the Plan.

               (d) Acquisition Events. If the Company shall not be the surviving
corporation in any merger or consolidation, or if the Company is to be dissolved
or liquidated, then, unless the surviving corporation assumes the Options or
substitutes new stock options which are determined by the Board in its sole
discretion to be substantially similar in nature and equivalent in terms and
value for Options then outstanding, upon the effective date of such merger,
consolidation, liquidation or dissolution, any unexercised Options shall expire
without additional compensation to the holder thereof; provided, that the Board,
or a duly authorized committee thereof, or the Secretary of the Company at the
request of the Board shall deliver notice to each Nonemployee Director at least
twenty days prior to the date of consummation of such merger, consolidation,
dissolution or liquidation which would result in the expiration of the Options
and during the period from the date on which such notice of termination is
delivered to the consummation of the merger, consolidation, dissolution or
liquidation, such Nonemployee Director shall have the right to exercise in full
effective as of such consummation all Options that are then outstanding (without
regard to limitations on exercise otherwise contained in the Options and whether
or not such Options are then vested) but contingent on occurrence of the merger,
consolidation, dissolution or liquidation, and, provided that, if the
contemplated transaction does not take place within a ninety-day period after
giving such notice for any reason whatsoever, the notice, accelerated vesting
and exercise shall be null and void and, if and when appropriate, new notice
shall be given as aforesaid.

109

--------------------------------------------------------------------------------

ARTICLE VII

STOCK OPTION GRANTS

     7.1 Stock Option Grants.

               (a) Each Nonemployee Director on the first business day of a
fiscal year of the Company beginning with the 2002 fiscal year shall
automatically be granted on such a day an Option to purchase that number of
shares of Stock having a market value of $50,000 on the Date of Grant. Such
market value shall be determined by dividing $50,000 by the Fair Market Value on
the Date of Grant. With respect to the 2002 fiscal year, any Nonemployee
Director who receives a stock option grant under the Directors Stock Option Plan
for such fiscal year shall not receive an Option under the Plan for such fiscal
year.

               (b) Beginning with the 2005 fiscal year, each Nonemployee
Director initially elected to the Board subsequent to the first business day of
the fiscal year shall automatically be granted an Option on the date he or she
first attends a meeting of the Board of Directors in the fiscal year of his or
her initial election to the Board to purchase that number of shares of Stock
having a market value of $50,000 on the Date of Grant. Such market value shall
be determined by dividing $50,000 by the Fair Market Value on the Date of Grant.

               (c) In no event shall any Nonemployee Director receive more than
one Option under the Plan in any fiscal year.

     7.2 Nonqualified Options. The Options granted will be nonqualified stock
options not intended to qualify under Section 422 of the Code and shall have the
following terms and conditions:

               (a) Price. The purchase price per share deliverable upon the
exercise of each Option shall be 100 percent of the Fair Market Value per Share
on the date the Option is granted.

               (b) Payment. Shares of Stock purchased pursuant to the exercise
of the Option shall be paid for at the time of exercise as follows: (i) in cash,
including a cashless exercise through a broker, (ii) by payment in full or part
in the form of shares of Stock owned by the Participant for a period of at least
six months (or such other period necessary to avoid a charge against the
Company's earnings), provided that such shares are held free and clear of any
liens and encumbrances, based on the Fair Market Value on the exercise date; or
(iii) on such other terms and conditions as may be acceptable to the Board of
Directors.

110

--------------------------------------------------------------------------------

               (c) Exercisability and Term of Options. Options granted for the
2002 fiscal year shall become exercisable in three substantially equal
installments commencing on the first annual anniversary of the Date of Grant,
provided that the holder of such Option is a Nonemployee Director on each such
anniversary. For Options granted beginning with the 2003 fiscal year, Options
shall fully vest one year following the Date of Grant, provided that the holder
of such Option is a Nonemployee Director on such date. Options shall be
exercisable until the earlier of ten years from the Date of Grant or the
expiration of the one-year period following the date of Termination as provided
in Section 7.2(d).

               (d) Termination of Service as a Nonemployee Director. Upon
Termination, all outstanding Options held by such Participant, to the extent
then exercisable, shall be exercisable in whole or in part for a period of one
year from the date of Termination. If a Nonemployee Director's Termination is by
reason of death, all Options, to the extent exercisable, shall remain
exercisable by the Nonemployee Director's estate or by the person given
authority to exercise such Options by his or her will or by operation of law,
for a period of one year following the Nonemployee Director's date of death. In
no event, however, shall any Option be exercisable beyond ten years from its
Date of Grant.

               (e) Nontransferability of Options. No Option may be assigned,
alienated, pledged, attached, sold or otherwise Transferred or encumbered by a
Participant other than by will or the laws of descent and distribution, and
during the lifetime of the Participant to whom an Option is granted, it may be
exercised only by the Participant or by the Participant's guardian or legal
representative.

     7.3 Option Agreement. Each Option granted hereunder shall be evidenced by
an Option Agreement with the Company that shall contain the terms and provisions
set forth herein and shall otherwise be consistent with the provisions of the
Plan.

     7.4 No Rights of Shareholders. Neither a Participant nor a Participant's
legal representative shall be, or have any of the rights and privileges of, a
shareholder of the Company with respect to any shares of Stock covered by any
Options granted unless and until the shares have been issued and the Participant
shall have become the beneficial owner of the shares, and no adjustments shall
be made for dividends in cash or other property, distributions or other rights
in respect of any such shares, except as otherwise provided herein.

     7.5 Change in Control. Notwithstanding any other provision of the Plan to
the contrary, if, while any Options remain outstanding under the Plan, a "Change
in Control" of the Company (as defined below) shall occur, all Options granted
under the Plan that are outstanding at the time of such Change in Control shall
become immediately exercisable in full, without regard to the years that have
elapsed from the Date of Grant.

111

--------------------------------------------------------------------------------

For purposes of this Section 7.5, a Change in Control of the Company shall occur
upon the happening of the earliest to occur of the following:

          (1) (i) the merger or consolidation of the Company with, or the sale
or disposition of all or Substantially All of the Assets of the Company to, any
person or entity or group of associated persons or entities (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) (a “Person”) other than (a) a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving or parent entity) fifty
percent (50%) or more of the combined voting power of the voting securities of
the Company or such surviving or parent entity outstanding immediately after
such merger or consolidation; or (b) a merger or capitalization effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person is or becomes the beneficial owner, directly or indirectly (as determined
under Rule 13d-3 promulgated under the Exchange Act), of securities representing
more than the amounts set forth in (B) below; (ii) the acquisition of direct or
indirect beneficial ownership (as determined under Rule 13d-3 promulgated under
the Exchange Act), in the aggregate, of securities of the Company representing
thirty-five percent (35%) or more of the total combined voting power of the
Company’s then issued and outstanding voting securities by any Person (other
than the Company or any of its subsidiaries, any trustee or other fiduciary
holding securities under any employee benefit plan of the Company, or any
company owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of Common Stock of the
Company) acting in concert; or

          (2) during any period of not more than twelve (12) months, individuals
who at the beginning of such period constitute the Board, and any new director
whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof.

ARTICLE VIII

PAYMENT OF ANNUAL RETAINER IN STOCK

     8.1 Mandatory Portion. For each calendar year commencing with the calendar
year beginning January 1, 2002, each Nonemployee Director who is a director of
the Company on or before the date of an annual meeting of shareholders in any
calendar year shall receive a whole number of shares of Stock equal in value to
50 percent of his or her Annual Retainer payable for services as a director
during such calendar year in lieu of payment of such percentage of such
director's Annual Retainer in cash. Such shares shall be issued to each such
Nonemployee Director on the Stock Payment Date. Each such share of Stock shall
be valued at the Fair Market Value on the last business day preceding the Stock
Payment Date. Notwithstanding any other provision herein, the value of
fractional shares shall be paid to the Nonemployee Director in cash.

112

--------------------------------------------------------------------------------

     8.2 Elective Portion. For each calendar year commencing with the calendar
year beginning January 1, 2002, each person who will be a Nonemployee Director
on January 1 of such year may elect to receive, in addition to the mandatory
stock portion of his or her Annual Retainer provided under Section 8.1, a whole
number of shares of Stock equal in value (based on the Fair Market Value on the
Stock Payment Date) of up to the remaining 50 percent of his or her Annual
Retainer in lieu of payment of such percentage in cash so that, if such election
is exercised in full, 100 percent of his or her Annual Retainer would be paid in
shares of Stock. Such election may be made in incremental amounts of five
percent of the total Annual Retainer. Such shares shall be delivered to each
Nonemployee Director on the Stock Payment Date. Notwithstanding any other
provision herein, the value of fractional shares shall be paid to the
Nonemployee Director in cash. Any such election shall be irrevocable and shall
be made in writing no later than December 31 of the year preceding such year.
Any such elections made by Nonemployee Directors under any prior plan of the
Company for the calendar year beginning January 1, 2002 shall remain in effect
under the Plan.

ARTICLE IX

DEFERRAL OF ANNUAL RETAINER

     9.1 Deferral Election. During the term of the Plan, a Nonemployee Director
may elect to defer all or any specified portion of the cash component of his or
her Annual Retainer in the form of Deferred Stock Units or to have such amounts
placed in an Interest Account. During the term of the Plan, a Nonemployee
Director may also elect to defer all or part of the stock component of his or
her Annual Retainer in the form of Deferred Stock Units. A Nonemployee
Director's election to defer his or her Annual Retainer hereunder pursuant to a
Deferral Agreement is irrevocable and is valid only for the Plan Year following
the election. If no new Deferral Agreement is timely executed and delivered with
respect to any subsequent Plan Year, the Annual Retainer earned in such Plan
Year shall not be deferred under the Plan. Once a Participant designates the
allocation of his or her Deferred Annual Retainer, the Participant may not
change the allocation.

     9.2 Timing and Manner of Deferral. Any election to defer all or a portion
of the Annual Retainer, as provided in this Article IX, shall be made by the
Participant in writing on a Deferral Agreement and provided to the Secretary of
the Company on or before the December 31 preceding the Plan Year in which the
Annual Retainer is earned, and shall apply on a pro rata basis with respect to
the entire amount of the Annual Retainer earned for such Plan Year, whenever
payable. Any such election made by December 31 shall become effective on the
following January 1.

113

--------------------------------------------------------------------------------

     9.3 Book Entry of Deferred Fees. The amount of the Annual Retainer that is
deferred shall be credited as a book entry to an Account in the name of the
Participant not later than the date such amount would otherwise be payable to
the Participant.

     9.4 Vesting.

               (a) Interest Account. A Participant's Interest Account shall be
fully vested at all times. Each Interest Account shall be the record of the cash
amounts of the Annual Retainer deferred by the Participant, together with
interest thereon, is maintained solely for accounting purposes, and shall not
require a segregation of any Company assets.

               (b) Deferred Stock Units. A Participant's Deferred Stock Unit
Account shall be fully vested at all times.

     9.5 Deferred Stock Units.

               (a) Number. The number of Deferred Stock Units to be granted in
connection with an election pursuant to Section 9.1 shall equal the portion of
the Annual Retainer being deferred into Stock Units divided by the Fair Market
Value on the scheduled payment date of the amount deferred or, in the case of
the stock portion of the Annual Retainer, the Stock Payment Date.

               (b) Deferred Stock Unit Account. A Deferred Stock Unit Account
shall be established and maintained by the Company for each Participant who
elects to defer his or her Annual Retainer in the form of Deferred Stock Units
under the Plan. As the value of each Deferred Stock Unit changes pursuant to
Section 9.5, the Participant's Deferred Stock Unit Account shall be adjusted
accordingly. Each Deferred Stock Unit Account shall be the record of the
Deferred Stock Units acquired by the Participant on each applicable acquisition
date, is maintained solely for accounting purposes, and shall not require a
segregation of any Company assets.

               (c) Value. Each Deferred Stock Unit shall have an initial value
that is equal to the Fair Market Value determined in accordance with Section
9.5(a).

Subsequent to such date of acquisition, the value of each Deferred Stock Unit
shall change in direct relationship to changes in the value of a share of Stock
as determined pursuant to a Valuation.

               (d) Dividend Equivalents. In the event the Company pays dividends
on the Stock, dividend equivalents shall be earned on Deferred Stock Units
acquired under the Plan. Such dividend equivalents shall be converted into an
equivalent amount of Deferred Stock Units based upon the Valuation of a Deferred
Stock Unit on the date the dividend equivalents are converted into Deferred
Stock Units. The converted Deferred Stock Units will be fully vested upon
conversion.

114

--------------------------------------------------------------------------------

               (e) Amount of Payout. Subject to Section 9.6(b), the payout of
the amount in the Participant's Deferred Stock Unit Account shall be made in a
lump sum in Stock. The number of shares of Stock to be so distributed to the
Participant shall equal the number of Stock Units then in his or her Deferred
Stock Unit Account.

     9.6 Distribution.

               (a) Upon the first business day of the month coincident with or
next following the end of the Deferral Period (or as soon as administratively
feasible thereafter), the Participant shall receive a cash lump sum distribution
equal to any balance of the deferred Annual Retainer allocated to his or her
Interest Account, as calculated on the Valuation Date, plus a distribution in
shares of Stock equal to the value of the balance of the deferred Annual
Retainer allocated to his or her Deferred Stock Unit Account, based on the Fair
Market Value on the Valuation Date.

               (b) The Participant may elect to receive the distribution from
his or her Account as provided above in up to three annual installments,
beginning on the Distribution Date (or as soon as administratively feasible
thereafter). The amount of each installment payment, including the number of
shares to be distributed with respect to the Deferred Stock Unit Account, shall
be frozen as of the Distribution Date of the first installment payment, so that
the Participant's balance in his or her Account shall not be subject to increase
or decrease.

     9.7 Death. If a Participant dies prior to receiving the total amount of his
or her Account, the unpaid portion of his or her Account shall be paid to the
Participant's Beneficiary upon the first business day of the month coincident
with or next following the Participant's death (or as soon as administratively
feasible thereafter). If the Administrator is in doubt as to the right of any
person to receive any amount, the Administrator may retain such amount, without
liability for any interest thereon, until the rights thereto are determined, or
the Administrator may pay such amount into any court of appropriate
jurisdiction, and such payment shall be a complete discharge of the liability of
the Plan, the Administrator and the Company therefor.

     9.8 No Transfer of Deferred Annual Retainer. A Participant shall have no
right to transfer all or any portion of his or her Deferred Annual Retainer
between the Interest Account and the Deferred Stock Unit Account.

     9.9 Employee Directors. If a Participant becomes an employee of the Company
but remains a director, he or she may not make any future deferrals under the
Plan and the Participant's Deferral Agreement shall terminate. Amounts already
deferred under the Plan shall continue to be deferred until the end of such
Participant's Deferral Period.

     9.10 Plan Provisions Control. A Participant shall not be entitled to, and
the Company shall not be obligated to pay to such Participant, the whole or any
part of the amounts deferred under the Plan, except as provided in the Plan.

115

--------------------------------------------------------------------------------

     9.11 Cessation of Future Deferrals. The Board may direct at any time that
Participants shall no longer be permitted to make future deferrals of Annual
Retainer Fees under the Plan.

ARTICLE X

MISCELLANEOUS

     10.1 Rights of Participants; No Funding Obligation. Nothing contained in
the Plan and no action taken pursuant to the Plan shall create or be construed
to create a trust of any kind, or a fiduciary relationship, among the Company,
the Administrator and any Participant, the executor, administrator or other
personal representative or Beneficiary of such Participant, or any other
persons. Funds allocated to a Deferred Stock Unit Account or an Interest Account
established by the Company in connection with the Plan shall continue to be a
part of the general funds of the Company, and no individual or entity other than
the Company shall have any interest in such funds until paid to a Participant,
his or her executor, administrator or other personal representative or
Beneficiary. If and to the extent that any Participant or his or her executor,
administrator, or other personal representative or Beneficiary, as the case may
be, acquires a right to receive any payment from the Company pursuant to the
Plan, such right shall be no greater than the right of an unsecured general
creditor of the Company. The Company may, in its sole discretion, establish a
"rabbi trust" to pay amounts payable hereunder. If the Company decides to
establish any accrued reserve on its books against the future expense of
benefits payable hereunder, or if the Company establishes a rabbi trust under
this Plan, such reserve or trust shall not under any circumstances be deemed to
be an asset of the Plan.

     10.2 Nontransferability of Rights Under the Plan. No amounts payable or
other rights under the Plan shall be sold, Transferred, assigned, pledged or
otherwise disposed of or encumbered by a Participant, except as provided herein.

     10.3 Minors and Incompetents.

               (a) In the event that the Administrator determines that a
Participant is unable to care for his or her affairs because of illness or
accident, then benefits payable hereunder, unless a claim has been made therefor
by a duly appointed guardian, committee, or other legal representative, may be
paid in such manner as the Administrator shall determine, and the application
thereof shall be a complete discharge of all liability for any payments or
benefits to which such Participant was or would have been otherwise entitled
under the Plan.

               (b) Any payments to a minor from this Plan may be paid by the
Administrator in its sole and absolute discretion directly to such minor; to the
legal or natural guardian of such minor; or to any other person, whether or not
the appointed guardian of the minor, who shall have the care and custody of such
minor. The receipt by such individual shall be a complete discharge of all
liability under the Plan therefor.

116

--------------------------------------------------------------------------------

     10.4 Shareholder Rights. No Participant shall have any rights as a
shareholder of the Company with respect to a Deferred Stock Unit Account, except
the right to have dividends paid on the Stock, if any, credited to his or her
Deferred Stock Unit Account and adjustment made to the hypothetical shares of
Stock under Section 6.2.

     10.5 No Rights of Continued Directorship. Nothing in the Plan or other
document describing or referring to the Plan shall be deemed to impose any
obligations on the Company to retain any Participant as a director or impose any
obligation on the part of any Participant to remain as a director of the
Company. The Plan is not an agreement of employment and it shall not grant a
Participant any rights of employment.

     10.6 Plan Amendment, Discontinuance or Termination. The Board may at any
time and from time to time alter, amend, suspend, or terminate the Plan in whole
or in part; provided, however, no amendment which requires shareholder approval
under applicable New York law shall be effective unless the same shall be
approved by the requisite vote of the shareholders of the Company. Except as set
forth above, no amendment to or discontinuance or termination of the Plan shall,
without the written consent of the Participant, adversely affect any rights of
such Participant with respect to amounts previously credited to the Participant
under the Plan.

     10.7 Notices. Each Participant shall be responsible for furnishing the
Administrator with the current and proper address for the mailing of notices and
the delivery of agreements and payments to him or her. Any notice required or
permitted to be given shall be deemed given if directed to the person to whom
addressed at such address and mailed by regular United States mail, first-class
and prepaid. If any item mailed to such address is returned as undeliverable to
the addressee, mailing will be suspended until the Participant furnishes the
proper address.

     10.8 Severability. If any provision of the Plan shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and the Plan shall be construed and enforced as if such
provisions had not been included.

     10.9 Entire Agreement. The Plan, along with the Participant's elections and
Option Agreements, constitutes the entire agreement between the Company and the
Participant pertaining to the subject matter herein and supersedes any other
plan or agreement, whether written or oral, pertaining to the subject matter
herein. No agreements or representations, other than as set forth herein or in
such elections or Option Agreements, have been made by the Company with respect
to the subject matter herein.

     10.10 Headings and Captions. The headings and captions herein are provided
for reference and convenience only, shall not be considered part of the Plan,
and shall not be employed in the construction of the Plan.

     10.11 Gender and Number. Wherever used in this Plan, the masculine shall be
deemed to include the feminine and the singular shall be deemed to include the
plural, unless the context clearly indicates otherwise.

117

--------------------------------------------------------------------------------

     10.12 Governing Law. This Plan shall be construed and enforced according to
the laws of the State of New York without giving effect to its conflicts of laws
principles.

     10.13 Section 409A of the Code. The Plan is intended to comply with the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent.

118

--------------------------------------------------------------------------------